     Case 3:21-cv-00756-B-BN Document 7 Filed 04/21/21               Page 1 of 1 PageID 23



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

JOHN WESLEY PERRY, JR.,                          §
Dallas Cnty. Jail BookIn No. 20044276,           §
                                                 §
               Plaintiff,                        §
                                                 §
V.                                               §           No. 3:21-cv-756-B
                                                 §
DALLAS COUNTY JAIL SUPERVISOR                    §
LAW LIBRARY and SRT OFFICER,                     §
                                                 §
               Defendants.                       §

                ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
                 RECOMMENDATION OF THE MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case as to Plaintiff’s amended complaint. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding none, the Court

ACCEPTS the Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

        SO ORDERED.

        DATE: April 21, 2021.



                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE
